Title: From George Washington to Isaac Foster, 18 April 1777
From: Washington, George
To: Foster, Isaac

 

Sir.
Hd qrs Morris Town 18th April 1777.

Gl McDougall in a letter of his dated the 12th Inst. writes “that you in a letter to him of the 31t Ulto informed him that Dr Warren had advised you that the Inno[culation] of the forces at Fishkill was countermanded”—I am not a little surprized at this, when I reflect that such a Measure was never even in Idea, & therefore desire that I may be truly informed how such an Order could be given; particularly when ’tis a certain fact that every Dr that was consulted on the Occasion recommended it in the warmest manner they could—The delay occasioned by this step has been particularly prejudicial to the service, I must insist that it may be carried on with all immaginable dispatch—The Drs appointed for this business in Connecticut complain That they can’t be furnished with the Medicines proper for Innoculat[i]o[n]. This Complaint must be immediately removed—& every Assistance in yr power afforded towards accomplishing this necessary purpose.
I congratulate you on yr appointmt by Congress, to the Directorship of the Hospitals in your Departmt, an Acct of wch has, I suppose reached you—I hope that as you are now invested with competent powers, every thing in that way will be conducted to genl Satisfact[i]o[n]. I am Dr

G.W.

